DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13 and 11 of U.S. Patent No. 10,314096 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.

Instant Application
Patent no. 10,314,096
1. A method, comprising: determining, by a mobile terminal, to use multiple data channels to transmit to-be-transmitted data, wherein the to-be-transmitted data is data of one application; dividing, by the mobile terminal, the to-be-transmitted data into multiple data blocks according to a rule; determining, by the mobile terminal, current traffic information and service quality information of at least one of the multiple data channels; selecting, by the mobile terminal, at least two activated data channels of the multiple data channels to use to transmit the to-be-transmitted multiple data blocks according to the service quality information of the at least one of the multiple data channels; and using, by the mobile terminal, the selected at least two activated data channels to transmit the to-be-transmitted data.

2. The method according to claim 1, further comprising: activating, by the mobile terminal, at least two of the multiple data channels, to form the at least two activated data channels.
1. A method, comprising: determining, by a mobile terminal, whether to simultaneously use multiple data channels to transmit to-be-transmitted data of a plurality of service types, wherein the to-be-transmitted data comprises a plurality of data portions; selecting, by the mobile terminal, a plurality of activated data channels, for the to-be-transmitted data, from the multiple data channels, according to current traffic information and according to service quality information of the multiple data channels, in response to determining to use the multiple data channels to transmit the plurality of data portions of the to-be-transmitted data; for each data portion of the plurality of data portions, matching, by the mobile terminal, the data portion with an activated data channel, according to a service type of the data portion when a match is available, and with another activated data channel when the match is unavailable; and simultaneously using, by the mobile terminal, each activated data channel, of the plurality of activated data channels, to transmit the data portion that is matched to the activated data channel.
3. The method according to claim 1, wherein the service quality information of the at least one of the multiple data channels comprises: signal quality of the at least one of the multiple data channels; and a data transmission rate of the at least one of the multiple data channels.
6. The method according to claim 4, wherein the service quality information comprises: signal quality and a data transmission rate.
4. The method according to claim 1, wherein the mobile terminal comprises at least one mobile terminal card, and the at least two activated data channels comprise a data channel supported by the at least one mobile terminal card.
13. The method according to claim 1, wherein the mobile terminal is a multi-card mobile terminal, and wherein the multiple data channels of the mobile terminal comprise data channels supported by all mobile terminal cards of the mobile terminal.
5. The method according to claim 1, further comprising: detecting, by the mobile terminal, whether a data channel whose data traffic is used up exists in the selected at least two activated data channels; and in response to detecting that a data channel whose data traffic is used up exists in the selected at least two activated data channels, stopping using the data channel whose data traffic is used up to transmit the to-be-transmitted data.
11. The method according to claim 1, wherein the method further comprises: detecting a presence of a data channel whose data traffic is used up in the plurality of activated data channels that are selected; and stopping a usage of the data channel whose data traffic is used up to transmit the to-be-transmitted data, in response to determining the presence of the data channel whose data traffic is used up in the plurality of activated data channels.


As to claim 6-10, the claims are similarly double patent rejected as applied claim 1-5 above by claims 1, 6, 13 and 11 respectively of patent no. 10,314,096. 

As to claim 11-15, the claims are similarly double patent rejected as applied claim 1-5 above by claims 1, 6, 13 and 11 respectively of patent no. 10,314,096. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8 and 7 of U.S. Patent No. 10,827,550 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.

Instant Application
Patent no. 10,827,550
1. A method, comprising: determining, by a mobile terminal, to use multiple data channels to transmit to-be-transmitted data, wherein the to-be-transmitted data is data of one application; dividing, by the mobile terminal, the to-be-transmitted data into multiple data blocks according to a rule; determining, by the mobile terminal, current traffic information and service quality information of at least one of the multiple data channels; selecting, by the mobile terminal, at least two activated data channels of the multiple data channels to use to transmit the to-be-transmitted multiple data blocks according to the service quality information of the at least one of the multiple data channels; and using, by the mobile terminal, the selected at least two activated data channels to transmit the to-be-transmitted data.

2. The method according to claim 1, further comprising: activating, by the mobile terminal, at least two of the multiple data channels, to form the at least two activated data channels.
1. A method, comprising: determining, by a mobile terminal, whether to use multiple data channels to transmit to-be-transmitted data; dividing, by the mobile terminal, the to-be-transmitted data into multiple data blocks according to a specified rule; storing, by the mobile terminal, the multiple data blocks in a data block pool, wherein the data block pool is configured to store the multiple data blocks; selecting, by the mobile terminal, based on determining to use the multiple data channels to transmit the to-be-transmitted data, at least two activated data channels for the multiple data blocks according to current traffic information of the multiple data channels and service quality information of the multiple data channels; and transmitting, by the mobile terminal, the multiple data blocks using the at least two activated data channels; Determining, by the mobile terminal while transmitting the multiple data blocks, that a network exception occurred in a first channel of the at least two activated data channels causing a failure to transmit a particular data block of the multiple data blocks; and re-storing, in the data block pool, the particular data block, and re-selecting a currently available data channel to re-transmit the particular data block.
3. The method according to claim 1, wherein the service quality information of the at least one of the multiple data channels comprises: signal quality of the at least one of the multiple data channels; and a data transmission rate of the at least one of the multiple data channels.
5. The method according to claim 1, wherein the service quality information comprises: signal quality and a data transmission rate.
4. The method according to claim 1, wherein the mobile terminal comprises at least one mobile terminal card, and the at least two activated data channels comprise a data channel supported by the at least one mobile terminal card.
8. The method according to claim 1, wherein the mobile terminal is a multi-card mobile terminal, and the multiple data channels of the mobile terminal comprise data channels supported by all mobile terminal cards of the mobile terminal.
5. The method according to claim 1, further comprising: detecting, by the mobile terminal, whether a data channel whose data traffic is used up exists in the selected at least two activated data channels; and in response to detecting that a data channel whose data traffic is used up exists in the selected at least two activated data channels, stopping using the data channel whose data traffic is used up to transmit the to-be-transmitted data.
7. The method according to claim 1, further comprises: detecting whether a data channel whose data traffic is used up exists in the at least two activated data channels; and when the data channel whose data traffic is used up exists in the at least two activated data channels, stopping using the data channel whose data traffic is used up to transmit the multiple data blocks.


As to claim 6-10, the claims are similarly double patent rejected as applied claim 1-5 above by claims 1, 5, 8 and 7 respectively of patent no. 10,827,550. 

As to claim 11-15, the claims are similarly double patent rejected as applied claim 1-5 above by claims 1, 5, 8 and 7 respectively of patent no. 10,827,550. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al, application no. 2008/0200195, hereinafter known as Abe in view of Salkintzis et al, application no. 2013/0311614, hereinafter known as Salkintzis and further in view of Rahman et al, application no. 2012/0207021, hereinafter known as Rahman

As to claim 1, Abe discloses a method, comprising: determining, by a mobile terminal, to use multiple data channels to transmit to-be-transmitted data, wherein the to-be-transmitted data is data of one application (Abe, [0002], discussion of using plural communication channels for convenience, part 1016, [0088], gathering communication information for an application including QoS parameters); selecting, by the mobile terminal, at least two activated data channels of the multiple data channels to use to transmit the to-be-transmitted multiple data blocks according to the service quality information of the at least one of the multiple data channels (Abe, [0064], determining service quality of communication, [0100]-[0108], plural metrics collected to make communication decisions including link quality). Abe does not disclose however Salkintzis discloses dividing, by the mobile terminal, the to-be-transmitted data into multiple data blocks according to a rule (Salkintzis, Figure 3, dividing data for transmission). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abe to include the limitations of dividing, by the mobile terminal, the to-be-transmitted data into multiple data blocks according to a rule as taught by Salkintzis.  Dividing and sending data to via plural connections increases the throughput of the data. 

Further as to claim 1,  Abe and Salkintzis do not disclose however Rahman discloses and using, by the mobile terminal, the selected at least two activated data channels to transmit the to-be-transmitted data (Rahman, figure 4, [0041], taking current channel load and [0044] and Quality (CQI) as metric to allocate multiband communications). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Abe and Salkintzis to include the limitations of and using, by the mobile terminal, the selected at least two activated data channels to transmit the to-be-transmitted data as taught by Rahman.  Use of traffic and link quality information, including plural other and traffic metric enable optimal use of communication network to improve network in terms of throughput, latency and spectral efficiency. 

As to claim 2, Abe discloses by the mobile terminal, at least two of the multiple data channels, to form the at least two activated data channels (Abe, Figure 5, resource allocation according to channel to be used determination). 

As to claim 3,  Abe discloses wherein the service quality information of the at least one of the multiple data channels comprises: signal quality of the at least one of the multiple data channels; and a data transmission rate of the at least one of the multiple data channel (Abe, [0100]-[0108], signal quality further defined as CNR as known in the art, figure 31, plural transmission standard employed by wireless station each with associated transmission rate standard).

As to claim 4, Abe discloses wherein the mobile terminal comprises at least one mobile terminal card, and the at least two activated data channels comprise a data channel supported by the at least one mobile terminal card  (Abe, Figure 2, wireless with sections for multimode communication allowing it communication with via plural channels that comprise transmission parts such as 10121, 10122)

As to claim 5, Abe discloses detecting, by the mobile terminal, whether a data channel whose data traffic is used up exists in the selected at least two activated data channels; and in response to detecting that a data channel whose data traffic is used up exists in the selected at least two activated data channels, stopping using the data channel whose data traffic is used up to transmit the to-be-transmitted data (Abe, Figure 14-16, recursive method based on plural parameters used to transmitting including taking into account if there is not-yet transmitted data to be sent [0106]; Step 11 considering terminal that have traffic to be transmitted and terminal that are also multimode).

As to claim 6-10, the claims are rejected as applied claim 1-5 above respectively by Abe in view of Salkintzis further in view of Rahman. 

As to claim 11-15, the claims are rejected as applied claim 1-5 above respectively by Abe in view of Salkintzis further in view of Rahman. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467